Case 1:19-cr-00556-CBA Document 49 Filed 07/20/21 Page 1 of 13 PageID #: 222

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
JMS:DEL                                          271 Cadman Plaza East
F. #2019R00482                                   Brooklyn, New York 11201



                                                 July 20, 2021

By ECF and Email

The Honorable Carol B. Amon
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                     Re:    United States v. Richard Palmer
                            Criminal Docket No. 19-556 (S-1) (CBA)

Dear Judge Amon:

                The government respectfully submits this letter in advance of sentencing in
this case, which is scheduled for July 27, 2021, at 10:00 a.m., and in response to the
defendant’s sentencing submission dated July 15, 2021 (ECF 48) (“Def. Mem.”) (filed under
seal). On April 6, 2021, the defendant Richard Palmer pleaded guilty to coercion and
enticement, in violation of 18 U.S.C. § 2422(b), and distribution of child pornography, in
violation of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1). For the reasons that follow, the
government respectfully submits that a sentence within the range of 262 to 327 months in
custody, the United States Sentencing Guidelines (the “Guidelines” or “U.S.S.G.”) estimate
set forth in the parties’ plea agreement, would be commensurate with the defendant’s serious
conduct.

 I.    The Offense of Conviction

       A.     Investigation into the Defendant’s Distribution of Child Pornography

              In September 2019, a female in her forties (“Complainant #1”) reached out to
the FBI and stated that the defendant had sent her unsolicited emails containing child
pornography. See Presentence Investigation Report dated June 28, 2021 (“PSR”) ¶ 5.
Complainant #1 explained that she was related to the defendant, and he had sent her emails
with lewd and vulgar subject lines for more than a year, beginning in October of 2016.
Case 1:19-cr-00556-CBA Document 49 Filed 07/20/21 Page 2 of 13 PageID #: 223




Complainant #1 recognized the defendant’s email addresses but upon realizing the nature of
the emails, she quickly stopped opening and then avoided the correspondence. Complainant
#1 explained she did not want to have contact with the defendant despite their familial
connection, and the subject lines of his emails were lewd and vulgar. Id. Several times,
Complainant #1 asked the defendant to stopped contacting her and when he refused, she
blocked his email addresses, social media accounts and phone number. The defendant,
however, created new email addresses and continued to send graphic messages to
Complainant #1. The emails ceased sometime in 2018. Id. However, in September 2019,
the defendant resumed emailing Complainant #1 several times a day from his various email
addresses, using subject lines of a similar lewd nature to his earlier emails. Id. ¶ 6.
Complainant #1 decided to file a police report. Complainant #1 opened some of the emails
to confirm they were from the defendant Though he used several different email addresses,
the defendant’s authorship was clear: he signed some messages with his name, included a
“selfie” or his telephone number in other messages, and referenced his familial relationship
to Complainant #1. In examining the messages, Complainant #1 also saw that they contained
images and videos of child pornography featuring children who appeared to be as young as 5
years old, as well as links to sites that she believed likely contained child pornography, based
on the web addresses. Id.

              On October 1, 2019, Complainant #1 consented to the FBI accessing her email
account and reviewing the emails. Id. ¶ 10. The investigating agents determined that the
defendant had emailed more than 100 images or videos that depicted child pornography to
Complainant #1’s email address. Id. The following are descriptions 1 of some of the child
pornography images associated with the emails sent from the defendant’s accounts between
September 6, 2019 and September 30, 2019:

              An image that depicts a fully nude girl, approximately ten years old, exposing
              her genitals, with an adult male penis pictured near the child’s right buttock.

              An image that depicts a fully nude girl, approximately ten years old, exposing
              her genitals and masturbating with a toothbrush.

              An image that depicts a fully nude girl, approximately ten years old, exposing
              her genitals and having oral and anal sex performed on her.

              An image that depicts a fully nude girl, approximately ten years old, exposing
              her genitals.


       1
        The age approximations set forth here are estimates made by law enforcement,
based on their training, experience and knowledge of the investigation.


                                               2
Case 1:19-cr-00556-CBA Document 49 Filed 07/20/21 Page 3 of 13 PageID #: 224




              An image that depicts a fully nude female, younger than approximately ten years
              old, exposing her genitals.

              An image that depicts a fully nude female, approximately between the ages of
              ten and twelve, exposing her genitals.

Id.

               Law enforcement obtained subscriber information and Internet Protocol (“IP”)
logs for the email addresses that contacted Complainant #1 between September 1, 2019, and
October 8, 2019, which revealed that the email accounts were associated with two IP
addresses. Id. ¶ 11. The first IP address was assigned to the defendant’s residence in the
2019 time period, and the customer on the account was the defendant’s mother, with whom
the defendant resided. Id. The second IP address had been assigned to the defendant’s
residence from July 24, 2018 through September 1, 2018, and the customer on the account
was the defendant’s mother. Id.

                Additionally, the telephone number associated with one of the email accounts
(“Telephone Number 1”) had been cited in an August 6, 2019 Incident/Investigation Report
filed with the Columbia County Sheriff’s Office in Evans, Georgia. Id. ¶ 13. According to
that report, a twenty-three-year-old male (“Complainant #2”) informed the Sheriff’s Office
that he had met a user named “RedSer” in the chat room xvideos.com, and the two
subsequently exchanged text messages; “RedSer” used Telephone Number 1 during those
exchanges. Id. Complainant #2 reported that “RedSer” used Telephone Number 1 to send
Complainant #2 text messages containing multiple images of child pornography. Id. Toll
records revealed that the user of Telephone Number 1 had exchanged more than 100
communications with Complainant #2. Id. The instant investigation revealed that one of the
defendant’s email addresses was RedSerr53@gmail.com.

               On November 1, 2019, the agents executed a judicially authorized search
warrant on the defendant’s residence, during which they seized two cellular telephones that
contained images, videos, .gif, and various other forms of media containing child
pornography. Id. ¶ 14. After the search, the defendant was read and waived his Miranda
rights and agreed to speak with law enforcement. Id. ¶ 15. The defendant told the
interviewing agents that he knew the agents were at his apartment because of the emails he
had sent to Complainant #1. Id. The defendant acknowledged that he operated the accounts
that had been used to send the emails to Complainant #1, and when shown some of the child
pornography that had been sent to Complainant #1, the defendant confirmed he had sent
those images. Id. The agents also showed the defendant one of the cellular telephones they
recovered during the search of his residence; the defendant admitted that the phone was his



                                             3
Case 1:19-cr-00556-CBA Document 49 Filed 07/20/21 Page 4 of 13 PageID #: 225




and he had downloaded images of child pornography. Id. ¶ 17. Following this interview, the
agents arrested the defendant.

               Forensic analysis of the cellular telephones seized from the defendant revealed
that they contained 6,949 images and 33 video clips of child pornography that depicted
children engaged in sexually explicit activities. Id. ¶ 18.

       B.     Investigation into the Defendant’s Abuse of John Doe #1

               Further analysis of the phone also revealed that in January or February 2019,
the defendant took sexually explicit photographs featuring an 11-year-old boy who was
known to him since approximately 2013 (“John Doe #1”). Id. ¶ 21. The images, in which
John Doe #1 is fully clothed and appears to be sleeping in the defendant’s bedroom,
included: the defendant masturbating onto John Doe #1; the defendant’s face against John
Doe #1’s buttocks as the defendant pretended to perform oral sex; the defendant, in a video,
pantomiming the act of “humping” John Doe #1; and the defendant’s penis near John Doe
#1’s buttocks. Id. The defendant’s phone contained 146 sexually explicit images and 19
sexually explicit videos featuring the defendant and John Doe #1. Id. John Doe #1 is
wearing different outfits in the images, indicating that they were taken on different
occasions. Id.

              The defendant then sent the images of himself and John Doe #1 to John Doe
#1’s cell phone, beginning in February 2019. Accompanying these images, the defendant
included graphic messages about the sexual acts the defendant wanted to perform on John
Doe #1. Between February 2019 and October 2019, the defendant also sent thousands of
other text messages to John Doe #1. In some messages, the defendant talked about spending
time with John Doe #1, asked John Doe #1 about their mutual love of drawing and
encouraged John Doe #1 to talk about his problems and feelings. Other messages the
defendant crafted, however, were graphic and sexually explicit. Id. ¶ 22 (listing examples of
messages from defendant to John Doe #1). In these messages, the defendant used John Doe
#1’s first name and referred to his age (11 years old); the defendant called himself a
pedophile; he solicited photographs of John Doe #1’s genitals; and the defendant sought to
persuade John Doe #1 to enter into a sexual relationship with him.

              In a forensic interview, John Doe #1 denied that he was physically assaulted
by the defendant and denied that he was aware of any photographs or videos featuring
himself and the defendant. John Doe #1 also stated that when he began receiving messages
from the defendant, he blocked the defendant from sending future messages to his phone. Id.
¶¶ 23-24. In an interview with law enforcement, John Doe #1’s mother stated she believed
messages from the defendant were blocked from John Doe #1’s phone starting in April 2019.



                                              4
Case 1:19-cr-00556-CBA Document 49 Filed 07/20/21 Page 5 of 13 PageID #: 226




 II.    Procedural History

                On April 6, 2021, the defendant pleaded guilty, pursuant to a plea agreement,
to two counts of a ten-count Superseding Indictment: coercion and enticement of a minor
victim (Count One) and distribution of child pornography (Count Three). Id. ¶ 1. 2
Furthermore, the defendant acknowledged that he distributed child pornography after his
November 1, 2020 state conviction for attempted promotion of a sexual performance by a
child, in violation of New York Penal Law § 263.15 and 110, thereby subjecting him to
increased penalties in Section 2252(b)(1). PSR ¶ 1.

 III.        Legal Standard

               A “district court should begin all sentencing proceedings by correctly
calculating the applicable Guidelines range. As a matter of administration and to secure
nationwide consistency, the Guidelines should be the starting point and the initial
benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007) (citation omitted). Next, a
sentencing court should “consider all of the § 3553(a) factors to determine whether they
support the sentence requested by a party. In so doing, [it] may not presume that the
Guidelines range is reasonable. [It] must make an individualized assessment based on the
facts presented.” Id. at 50 (citation and footnote omitted). Title 18, United States Code,
Section 3553(a) provides that, in imposing sentence, the Court shall consider:

                 (1) the nature and circumstances of the offense and the history and
                 characteristics of the defendant;

                 (2) the need for the sentence imposed—

                        (A) to reflect the seriousness of the offense, to promote respect for
                        the law, and to provide just punishment for the offense;

                        (B) to afford adequate deterrence to criminal conduct; [and]

                        (C) to protect the public from further crimes of the defendant.

Section 3553 also addresses the need for the sentence imposed “to provide the defendant
with needed educational or vocational training, medical care, or other correctional treatment
in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D). “[I]n determining whether to
impose a term of imprisonment, and, if a term of imprisonment is to be imposed, in
determining the length of the term, [the Court] shall consider the factors set forth in section

        2
            The government will dismiss the remaining counts at the sentencing hearing.


                                                 5
Case 1:19-cr-00556-CBA Document 49 Filed 07/20/21 Page 6 of 13 PageID #: 227




3553(a) to the extent that they are applicable, recognizing that imprisonment is not an
appropriate means of promoting correction and rehabilitation.” 18 U.S.C. § 3582(a).

At sentencing, “the court is virtually unfettered with respect to the information it may
consider.” United States v. Alexander, 860 F.2d 508, 513 (2d Cir. 1988). Indeed, “[n]o
limitation shall be placed on the information concerning the background, character, and
conduct of a person convicted of an offense which a court of the United States may receive
and consider for the purpose of imposing an appropriate sentence.” 18 U.S.C. § 3661. Thus,
the Court should first calculate the applicable Guidelines range, and then apply the Section
3553(a) factors to arrive at an appropriate sentence, considering all relevant facts.

IV.    Guidelines Calculation

       A.       The Applicable Guidelines Range

              The government submits that the following Guidelines calculation, which is
consistent with the calculation set forth in the PSR, should be adopted by the Court 3:

Count One: Coercion and Enticement

       Base Offense Level (§ 2G1.3(a)(3))                                                 28

       Plus: The minor was in the custody, care or supervisory control
       of the defendant (§ 2G1.3(b)(1)(B))                                                +2

       Plus: The offense involved the use of a computer or interactive
       computer service to persuade, induce, entice, coerce the minor
       to engage in the prohibited sexual conduct (§ 2G1.3(b)(3)(B))                      +2

       Plus: The offense involved a minor less than 12 (§ 2G1.3(b)(5))                    +8

       Total:                                                                             40

Count Three: Distribution of Child Pornography

       Base Offense Level (U.S.S.G. § 2G2.2)                                              22

       Plus: The material involved a prepubescent minor or a minor
       who had not yet reached the age of 12 (§ 2G2.2(b)(2)                               +2

       3
          As outlined in more detail herein, this calculation differs from the calculation set
forth in the plea agreement in this case but is premised on correct facts and thus should be
adopted by the Court.


                                                6
Case 1:19-cr-00556-CBA Document 49 Filed 07/20/21 Page 7 of 13 PageID #: 228




       Plus: The defendant knowingly engaged in the distribution
       (§ 2G2.2(b)(3)(F))                                                               +2

       Plus: The material involved sexual abuse or exploitation of
       an infant or toddler (§ 2G2.2(b)(4)(B))                                          +4

       Plus: The offense involved the use of a computer or
       interactive computer service for the transmission or
       distribution of the material (§ 2G2.2(b)(6))                                     +2

       Plus: The offense involved 600 or more images
       (§ 2G2.2(b)(7)(D))                                                               +5

       Total:                                                                           37

Multiple Count Analysis (§§ 3D1.1, 3D1.2, 3D1.3, 3D1.4)

                                                   Level                        Units

       Count One                                   40                            1.0

       Count Three                                 37                            1.0

                                             ***

       Highest Adjusted Offense Level:                                           40

       Plus: Increase in Offense Level (§ 3D1.4)                                 +2

       Less: Acceptance of Responsibility (§ 3E1.1)                              –3

       Total Adjusted Offense Level                                              39

PSR ¶¶ 31-54. Based upon a total offense level of 39 and Criminal History Category III, the
applicable Guidelines range for the defendant is 324 to 405 months’ imprisonment. Id.
¶ 108. The defendant faces a mandatory minimum term of imprisonment of 10 years for
Count One and 15 years for Count Three. Id. ¶ 107.

The Guidelines calculation differs slightly from the government’s initial estimate, as set forth
in the plea agreement between the parties. Specifically, the government’s initial calculation
understated the defendant’s criminal history as Category II and overlooked the enhancement
levied for material that portrays sexual abuse or exploitation of an infant or toddler under
U.S.S.G. § 2G2.2(b)(4)(B). Consequently, the government’s estimate resulted in a base
offense level of 38 and a Guidelines range of 262 to 327 months’ imprisonment. The


                                               7
Case 1:19-cr-00556-CBA Document 49 Filed 07/20/21 Page 8 of 13 PageID #: 229




government acknowledges that the Probation Department’s Guidelines calculation is correct,
but will nevertheless abide by its estimate in the plea agreement.

       B.     The Defendant’s Objections to the PSR

              The defendant offers two objections to the PSR, neither of which have merit.

                First, the defendant asserts that John Doe #1 was not in the defendant’s
custody, care or supervisory control and therefore the two-point enhancement under U.S.S.G.
§ 2G1.3(b)(1)(B) is not warranted. See Def. Mem. at 5. To the contrary, given the
preexisting relationship between the defendant and John Doe #1, the nature of their
relationship, the rationale for applying the enhancement and its broad application, it should
apply here.

               The enhancement for care, custody and supervision outside legal guardianship
is “intended to have broad application.” U.S.S.G. § 2G1.3 cmt. n.2(A). The Guidelines
counsel the application of the enhancement when the victim was entrusted into the
defendant’s care, even temporarily, and includes relationships like teachers, day care
providers, baby-sitters, or other temporary caretakers. Id. The Courts should look “to the
actual relationship that existed between the defendant and the minor.” Id.; see also United
States v. Brooks, 610 F.3d 1186, 1201 (9th Cir. 2010). The Ninth Circuit in Brooks noted
that applying the enhancement to defendants who have a preexisting relationship with their
victims “makes sense” because “it is the abuse of authority over the minor that makes the
offense conduct more egregious and thus worthy of enhancement.” Brooks, 610 F.3d at
1201.

               The defendant and John Doe #1 had known each since 2013—a six-year
relationship that began when John Doe #1 was 6 years old. They had a relationship that
existed before and apart from the charged offenses, which are believed to have begun in
2019. In the years preceding the charged conduct, John Doe #1 slept overnight at the
defendant’s home, visited the defendant after school to take care of and spend time with the
defendant’s pets, and the defendant sent text messages to John Doe #1 discussing his life
and others activities they had done together, to which John Doe #1 would reply. The
defendant himself states he “recalls wanting to be a father figure to John Doe #1.” Def.
Mem. at 4.

              Second, the defendant claims that the eight-point enhancement pursuant
U.S.S.G. § 2G1.3(b)(5) for a victim less than 12 years old should not apply because John
Doe #1 turned 12 during the charged period. See Def. Mem. at 5. The Court should reject
this argument because John Doe #1 was 11 years old for much of the material time in this
case. See United States v. Hammond, 698 F.3d 679, 680 (8th Cir. 2012) (applying the eight-


                                              8
Case 1:19-cr-00556-CBA Document 49 Filed 07/20/21 Page 9 of 13 PageID #: 230




point enhancement “[b]ecause [the defendant’s] victim was eleven years old for much of the
material time period in this case). Here, the defendant pleaded guilty to the coercion and
enticement of John Doe #1 in or about and between January 2019 and October 2019. John
Doe #1 turned 12 in June 2019—six months into the ten-month period of conviction. Much
of the charged conduct in the case occurred between January and April 2019 when John Doe
#1 was only 11 years old. Indeed, when John Doe #1 was 11, the defendant took explicit
photographs of himself and John Doe #1 and sent those photographs to him (along with
hundreds of graphic and sexually explicit messages). In addition, in several of those text
messages, the defendant expressly commented on John Doe’s age. For example, on February
14, 2019, the defendant wrote, “you’re only 11 but I really don’t give a fuck.” By referring
to John Doe #1’s age, the defendant expressly acknowledged his victim was under 12, and
accordingly, the enhancement should be applied here.

             Accordingly, for these reasons, both enhancements are properly applied to the
defendant’s Guidelines calculation, and the government asks the Court to apply the
enhancements here. 4


   V.     Argument

               The government respectfully submits that a sentence within the range of 262 to
327 months’ imprisonment would be sufficient, but not greater than necessary, to achieve the
goals of sentencing in this case. Such a sentence is appropriate given the nature and
seriousness of the offenses, the history and characteristics of the defendant, and the need for
the sentence to reflect the seriousness of the offenses, to promote respect for the law, to
provide just punishment, to afford adequate deterrence and to protect the public.

              The nature and circumstances of the defendant’s crimes are repugnant and
have indelibly harmed young, defenseless victims. For nearly a year, the defendant, a 39-
year-old man, sought to enter into a sexual relationship with John Doe #1, a vulnerable 11-
year-old boy. As the hundreds of text messages the defendant sent to John Doe #1 illustrate,
the defendant groomed John Doe #1 and cultivated a relationship of trust in order to abuse
him. The defendant used that trust to violate John Doe #1’s privacy, dignity and safety.
While John Doe #1 slept in the defendant’s bedroom, the defendant, with his genitals


              4
                If the Court determines it would impose the same sentence regardless of the
enhancements’ applicability, the Court can state as much on the record, rendering any error in
the Guidelines calculation harmless. See, e.g., United States v. Jass, 569 F.3d 47, 65 (2d Cir.
2009) (finding an enhancement was not properly applied but that any error was harmless
because the district court expressly stated it would have imposed the same below-Guidelines
sentence regardless of the enhancement’s applicability).

                                              9
Case 1:19-cr-00556-CBA Document 49 Filed 07/20/21 Page 10 of 13 PageID #: 231




exposed, pretended to engage in sexual acts with John Doe #1. Throughout his perverse
pantomime, the defendant documented his lewd actions on his phone for his future
indulgence. Law enforcement found 146 photographs and 19 videos of the defendant
enacting his fantasy on a sleeping John Doe #1. The defendant then sent these images to
John Doe #1 himself with graphic, sexually explicit messages about the sexual relationship
the defendant and John Doe #1 could have together. Regardless of whether John Doe #1
received those images, the defendant’s intent was clear: he hoped John Doe #1 would see
those images and enter into a sexual relationship with him.

               Complainant #1 is another victim of the defendant’s crimes. For years, she
received unsolicited and sexually explicit emails from the defendant. In September 2019,
she discovered the content she had been sent featured helpless children depicted in graphic,
sexual scenes. As noted herein, she reported the defendant to the FBI and cooperated with
their investigation in the hopes of alleviating some of the harm the defendant was inflicting.
That, however, does not erase the harassment she endured or the shock of uncovering what
the defendant was engaged in or intended for her. Complainant #2 clearly suffered the same
affliction—being targeted by a relentless predator intruding on his privacy and security.

               Finally, and just as importantly, the defendant directly and repeatedly
victimized child victims through his collection and distribution of images of child
pornography. Possession of videos and images of abuse, alone, fosters a market for more
abuse. See, e.g., United States v. Gouse, 468 F. App’x 75, 78 (2d Cir. 2012) (affirming
sentence where district court had “observed that, contrary to [the defendant’s] contention, his
crimes are not victimless because they create[] a market for child pornography and thus harm
children, scarr[ing] [them] for life” (internal quotation marks omitted)); United States v.
Miller, 594 F.3d 172, 189 (3d Cir. 2010) (“[P]ossession of even a small number of images of
child pornography contributes to the victimization of children and creates a market for child
abuse.” (internal quotation marks omitted)). “Child pornography harms and debases the
most defenseless of our citizens. Both the State and Federal Governments have sought to
suppress it for many years, only to find it proliferating through the new medium of the
Internet.” United States v. Williams, 553 U.S. 285, 307 (2008). “The prevention of sexual
exploitation and abuse of children constitutes a government objective of surpassing
importance,” New York v. Ferber, 458 U.S. 747 (1982), and this interest extends to seeking
to stamp out child pornography at all levels in the distribution chain, Osborne v. Ohio, 495
U.S. 103, 110 (1990). Here, the defendant was found to be in possession of nearly 7,000
child pornography images and videos, including images and videos which depicted the rape
and sexual abuse of children, toddlers and infants. Unquestionably, these images depict
abuse of the most vulnerable victims, and the defendant was not an ignorant or passive
consumer of child pornography. Instead, the evidence shows that the defendant received and



                                              10
Case 1:19-cr-00556-CBA Document 49 Filed 07/20/21 Page 11 of 13 PageID #: 232




distributed these images to Complainant #1 and #2, whether they elected to receive these
images or not.

               If his actions in this case were not troubling enough, the defendant’s history
and characteristics indicate that he is a serial sexual predator. In 2010, the defendant
harassed a woman and threatened to rape her, calling and texting her 42 times in a month and
a half—an average of at least once a day. PSR ¶ 61. That same year, the New York City
Police Department was alerted that the defendant had shared child pornography through his
Yahoo account, after which a detective found 40 images of child pornography on the
defendant’s computer. Id. ¶ 62. The defendant was convicted and ultimately served less
than two years’ imprisonment. Id. Since his release in July 2013, the defendant has not been
deterred. Rather, his criminal sexual conduct has escalated: the defendant’s collection of
child pornography grew from 40 images to nearly 7,000 images, and he turned his attention
away from images and videos to a live 11-year-old boy. A lengthy sentence of imprisonment
is therefore necessary to specifically deter him from committing future crimes and to protect
the public.

               Finally, a Guidelines sentence would serve to provide general deterrence to
others who would sexually exploit children. Viewing images of the sexual exploitation of
children has become all too easy in a digital era. Before the proliferation of the Internet, an
individual had to find a source that would place the material into the mail bearing a name and
address. That individual had to go to the place where the material was delivered, further
risking discovery. In contrast, in an online environment, it is easier for an offender to access
and distribute child pornography undetected by law enforcement, using a screen name that
hides his identity and location. The development of pay sites in foreign countries and the use
of internet chat rooms also have made it easier to collect material that once was difficult to
collect. Because this crime is so easy to commit, but so difficult to detect, a sentence must
give notice that the crime has serious consequences in order to provide general deterrence.

             The defendant seeks a downward variance to a sentence of 15 years’
imprisonment (the mandatory minimum sentence for Count Three) on the basis that


                                        and the conditions at the Metropolitan Correctional
Center (“MCC”) were excessively harsh during his pretrial confinement, id. at 6-8. None of
these factors alone or in totality warrant the proposed sentence, which is nearly half of the
low-end of Guidelines range applicable here (27 years’ imprisonment) and a significant
discount from the low-end of the range requested by the government (21 years and 10




                                              11
Case 1:19-cr-00556-CBA Document 49 Filed 07/20/21 Page 12 of 13 PageID #: 233




months’ incarceration), in light of the defendant’s egregious conduct and history of abusing
children. 5




       5
          The government respectfully requests that a redacted version of this letter be filed
publicly, sealing this select portion of the motion that reveals health information protected by
the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and sensitive
information about the defendant’s childhood that has not otherwise been disclosed in the
defendant’s filings. See Offor v. Mercy Med. Ctr., 167 F. Supp. 3d 414, 445 (E.D.N.Y. 2016)
(“Courts in this Circuit have repeatedly held that information protected by HIPAA is not
subject to a First Amendment or common-law right of access and thus have sealed docket
entries and redacted documents that contain such information.”), vacated in part on other
grounds, 676 F. App’x 51 (2d Cir. 2017).


                                              12
Case 1:19-cr-00556-CBA Document 49 Filed 07/20/21 Page 13 of 13 PageID #: 234




                 The defendant also seeks a variance in light of the conditions that resulted
from the COVID-19 pandemic. Although “pre-sentence confinement conditions may in
appropriate cases be a permissible basis for downward departures,” United States v. Carty,
264 F.3d 191, 196 (2d Cir. 2001), a departure or variance is not appropriate here. In the face
of the global pandemic, the MDC modified operations and adopted precautionary measures
to safeguard the health and safety of its inmates, staff and the community at large. As
explained, the defendant is a serial sexual predator whose actions have escalated since his
first arrest for child pornography; the fact that he has endured difficult conditions of
confinement has no true bearing on the severity of his conduct.

   VI.    Conclusion

              For the foregoing reasons, the government respectfully submits that a sentence
within the applicable Guidelines range of 262 to 327 months is appropriate in this case.

                                                   Respectfully submitted,


                                                   JACQUELYN M. KASULIS
                                                   Acting United States Attorney

                                           By:       /s/ Devon Lash
                                                   Devon Lash
                                                   Assistant U.S. Attorney
                                                   (718) 254-6014

cc: Amanda L. David, Esq. (counsel for the defendant) (by ECF and email)
    Patricia A. Sullivan, U.S. Probation Officer (by email)




                                              13
